PER CURIAM.

ORDER

Upon review of this recently docketed petition for review of an initial decision of the Merit Systems Protection Board in Bercier v. Department of Health and Human Servs., Docket No. DE0752070183 (Initial Decision November 2, 2007), the court considers whether the petition should be dismissed for lack of jurisdiction.
Todd M. Bercier filed an appeal at the Board challenging a reduction in grade. The Administrative Judge held that Bercier established entitlement to relief under the Uniformed Services Employment and Reemployment Rights Act of 1994 and granted Bercier corrective action. On December 10, 20.07, the court received a petition for review signed by an agency representative. The court docketed the petition as 2008-3098.
Only the Office of Personnel Management can petition this court for review of a Board decision on behalf of an agency. 5 U.S.C. § 7703(d). The Office of Personnel Management is not the petitioner in this case and thus the petition must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.